        Case 1:21-cr-00004-CKK Document 20 Filed 09/01/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                       |
                                       |
UNITED STATES OF AMERICA               |
                                       |            Case No.: 21-cr-004 (CKK)
             v.                        |
                                       |
LONNIE LEROY COFFMAN,                  |
              Defendant.               |
                                       |
                                       |


                     CONSENT MOTION TO EXTEND TIME
                     FOR NOTICE OF PLEA ACCEPTANCE

      COMES NOW DEFENDANT, Lonnie Leroy Coffman, by and through

undersigned counsel and respectfully requests that this Court extend the time for the

parties to file a joint notice indicating whether a plea agreement has been reached.

Government counsel has provided consent for this motion.

      As background, this Court, by minute order dated July 26, 2021, ordered the

parties to submit a notice no later than September 1, 2021, indicating whether a plea

agreement was achieved.     The parties have worked to reach a plea agreement

however both sides agree a short period of additional time is necessary.

      Wherefore, Mr. Coffman respectfully asks that the Court grant one additional

week within which to provide notice to the Court as to whether a plea agreement has

been reached.
        Case 1:21-cr-00004-CKK Document 20 Filed 09/01/21 Page 2 of 2




Filed this 1st day of September 2021.

                                        Respectfully submitted,

                                        RETURETA & WASSEM, P.L.L.C.




                                    By: _________________________________
                                        Manuel J. Retureta, Esq.
                                        District of Columbia Bar #430006
                                        300 New Jersey Avenue, NW, Suite 900
                                        Washington, D.C. 20001
                                        202.450.6119
                                        MJR @ RETURETAWASSEM.COM




                            CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing filing was served upon counsel for
all parties via electronic mail on this 1st day of September 2021.




                                    By: ___________________________
                                        Manuel J. Retureta, Esq.




                                           2
